EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 126 and 130 which are directed to processes for increasing hydrophobicity and roughness of a cellulosic surface non-elected without traverse.  Accordingly, claims 126 and 130 have been cancelled.
In claim 103, 3rd line from last, delete “desired”
In claim 117, line 2, delete “desired”
In claim 125, last 2 lines, replace “, awnings and the like.” with – and awnings.—
In claim 135, line 3, replace ”comprising” with “of” 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Shuntian (CN 101768856) in view of Blas (FR 2984343), because the prior art do not teach or fairly suggest the limitation “wherein the low surface energy molecules are covalently bonded directly to cellulose fibers of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/Primary Examiner, Art Unit 1761